                                                                                                 DIANA S. EBRON, ESQ.
                                                                                             1   Nevada Bar No. 10580
                                                                                             2   E-mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@kgelegal.com
                                                                                             4   CHANTEL M. SCHIMMING, ESQ.
                                                                                                 Nevada Bar No. 8886
                                                                                             5   E-mail: chantel@kgelegal.com
                                                                                             6   KIM GILBERT EBRON
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             7   Las Vegas, Nevada 89139
                                                                                                 Telephone: (702) 485-3300
                                                                                             8   Facsimile: (702) 485-3301
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                             9
                                                                                            10                             UNITED STATES DISTRICT COURT

                                                                                            11                                     DISTRICT OF NEVADA

                                                                                            12   BANK OF AMERICA, N.A., SUCCESSOR                Case No. 2:16-cv-00691-MMD-EJY
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                                 BY MERGER TO BAC HOME LOANS
                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 SERVICING, LP FKA COUNTRYWIDE                   JUDGMENT BY DEFAULT AGAINST
                                                                                            14   HOME LOANS SERVICING, LP,                       JAMES CARLSON

                                                                                            15                        Plaintiff,

                                                                                            16   vs.
                                                                                            17
                                                                                                 SPANISH BAY HOMEOWNERS
                                                                                            18   ASSOCIATION; NEVADA ASSOCIATION
                                                                                                 SERVICES, INC.; SFR INVESTMENTS
                                                                                            19   POOL 1, LLC,
                                                                                            20                     Defendants.
                                                                                                 ______________________________________
                                                                                            21   SFR INVESTMENTS POOL 1, LLC,
                                                                                            22
                                                                                                                   Counter/Cross Claimant,
                                                                                            23
                                                                                                 vs.
                                                                                            24
                                                                                                 BANK OF AMERICA, N.A., SUCCESSOR
                                                                                            25
                                                                                                 BY MERGER TO BAC HOME LOANS
                                                                                            26   SERVICING, LP FKA COUNTRYWIDE
                                                                                                 HOME LOANS SERVICING, LP; and
                                                                                            27   JAMES CARLSON, an individual,

                                                                                            28                     Counter/Cross Defendants.

                                                                                                                                               -1-
                                                                                                                  JUDGMENT BY DEFAULT AGAINST JAMES CARLSON
                                                                                             1
                                                                                                         This matter came before the Court on SFR Investments Pool 1, LLC’s (“SFR”) Motion for
                                                                                             2
                                                                                                 Judgment by Default against James Carlson (“Carlson” or “Cross-Defendant”). Having considered
                                                                                             3
                                                                                                 the motion, including the declarations attached thereto, the Court makes the following findings of
                                                                                             4
                                                                                                 fact and conclusions of law:
                                                                                             5
                                                                                                 1.      On June 13, 2016 SFR filed a Cross-Complaint [ECF No. 22] for quiet title and injunctive
                                                                                             6
                                                                                                 relief against Carlson, relating to real property located at 5674 Snow Drop Street, Las Vegas,
                                                                                             7
                                                                                                 Nevada 89113; Parcel No. 163-27-415-047 (“the Property”).
                                                                                             8
                                                                                                 2.      Carlson failed to answer the complaint within the 21-day time limit set forth in FRCP 12.
                                                                                             9
                                                                                                 The Clerk of the Court appropriately entered a default against Carlson on March 7, 2019.
                                                                                            10
                                                                                                 3.      Carlson is not incompetent, an infant, or serving in the United States military.
                                                                                            11
                                                                                                 4.      SFR submitted credible evidence in support of its motion in the form of documents
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 obtained from the Official Records of the Clark County Recorder and declarations made under
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 penalty of perjury that demonstrate prima facie grounds sufficient to enter default judgment against
                                                                                            14
                                                                                                 Carlson.
                                                                                            15
                                                                                                         NOW, THEREFORE, pursuant to FRCP 55(b)(2), having considered the evidence and
                                                                                            16
                                                                                                 made the foregoing findings of fact and conclusions of law, and finding good cause,
                                                                                            17
                                                                                                         IT IS ORDERED, ADJUDGED AND DECREED that Carlson, any successors and
                                                                                            18
                                                                                                 assigns, have no right, title or interest in the Property and that SFR is the rightful title owner.
                                                                                            19
                                                                                                 …
                                                                                            20

                                                                                            21
                                                                                                 …
                                                                                            22

                                                                                            23
                                                                                                 …
                                                                                            24

                                                                                            25
                                                                                                 …
                                                                                            26
                                                                                            27
                                                                                                 …
                                                                                            28

                                                                                                                                                  -2-
                                                                                             1          IT IS FURTHER ORDERED that this judgment does not adjudicate SFR’s claims against,

                                                                                             2   or the defenses of, any other party to this case.

                                                                                             3

                                                                                             4
                                                                                                                                                UNITED STATES DISTRICT COURT JUDGE
                                                                                             5

                                                                                             6
                                                                                                                                                Dated: May 25, 2021
                                                                                             7

                                                                                             8
                                                                                                 DATED this 10th day of May, 2021.
                                                                                             9
                                                                                                 Respectfully submitted by:
                                                                                            10
                                                                                                 KIM GILBERT EBRON
                                                                                            11
                                                                                                  /s/ Chantel M. Schimming
                                                                                            12   CHANTEL SCHIMMING, ESQ.
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 Nevada Bar No. 8886
KIM GILBERT EBRON




                                                                                            13   7625 Dean Martin Dr., Ste. 110
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 Las Vegas, NV 89139
                                                                                            14   Attorneys for SFR Investments Pool 1, L LC
                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                     -3-
